     Case 13-15016      Doc 164     Filed 12/10/18 Entered 12/10/18 13:54:17           Desc Main
                                     Document     Page 1 of 1




                            UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MASSACHUSETTS

  In re:
  BINSLAS ANILUS,                                   Ch. 13
    Debtor                                          13-15016-MSH


                                                Order

Order # 150 is vacated in its entirety and replaced with the following order:

The holder of the claim, U.S. Bank Trust N.A., as Trustee of the Bungalow Series F Trust, having
filed its response (#149) to the chapter 13 trustee's Notice of Final Cure Payment, which indicates
outstanding post-petition mortgage payments, if the debtor and/or the chapter 13 trustee dispute
the response or seek other relief, they shall file, on or before December 31, 2018, a motion
pursuant to Fed. R. Bankr. P. 3002.1(h), serve such motion on the holder of the claim and all other
parties in interest, and file a certificate of service with the court, failing which the court may enter
an order that includes a finding that the debtor is not current post-petition on the mortgage with
U.S. Bank Trust N.A., as Trustee of the Bungalow Series F Trust.

                                                    By the Court,




                                                    Melvin S. Hoffman
                                                    United States Bankruptcy Judge

                                                    Dated: 12/10/2018
